COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-310-CV
 
IN RE JOSEPH EARL WATSON                                                  RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and prohibition and is of the opinion that relief
should be denied.  Accordingly, relator=s
petition for writ of mandamus and prohibition is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL 
A:  HOLMAN, J.; CAYCE, C.J.; and
LIVINGSTON, J. 
 
LIVINGSTON, J. would grant.
 
DELIVERED: 
November 27, 2007




    [1]See
Tex. R. App. P. 47.4.